United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                  December 11, 2017 
                                             
                                         Before 
 
                      FRANK H. EASTERBROOK, Circuit Judge 
                       
                      ILANA DIAMOND ROVNER, Circuit Judge
                       
                      DIANE S. SYKES, Circuit Judge 

No. 16‐1441                                      
                                                Appeal from the  
SONOKU TAGAMI,                                  United States District Court for the     
      Plaintiff‐Appellant,                      Northern District of Illinois, 
                                                Eastern Division. 
      v.                                         
                                                No. 14 cv 9074  
CITY OF CHICAGO, et al.,                         
      Defendants‐Appellees.                     Sharon Johnson Coleman, 
                                                Judge. 
 
                                            
                                       O R D E R 
 
       The opinion issued November 8, 2017, is amended to reflect the correct district 
court docket number of 14 cv 9074.